                       UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF NORTH CAROLINA
                           CHARLOTTE DIVISION
                            3:17-cv-00131-RJC-DCK

PRASSAS CAPITAL, LLC,                         )
                                              )
             Plaintiff,                       )
                                              )
               v.                             )
                                              )                ORDER
BLUE SPHERE CORPORATION,                      )
                                              )
             Defendant.                       )
                                              )

      THIS MATTER comes before the Court on Plaintiff’s Motion for Attorneys’

Fees, (Doc. No. 154); Plaintiff’s Supplemental Declaration in Support, (Doc. No. 155);

Defendant’s Response in Opposition, (Doc. No. 162); Plaintiff’s Reply, (Doc. No. 163);

Plaintiff’s Amended Motion for Attorneys’ Fees, (Doc. No. 175); Plaintiff’s

Memorandum in Support, (Doc. No. 176); and Plaintiff’s Declaration, (Doc. No. 177).

I.    BACKGROUND

      This action arose out of a contract dispute between two entities, Plaintiff

Prassas Capital, LLC (“PC”) and Defendant Blue Sphere Corporation (“BSC”), both

of whom asserted claims for breach of contract. Following a jury trial, the jury

returned a verdict in favor of PC, finding that PC was entitled to recover from BSC

damages in the total amount of $1,953,318.52. (Doc. No. 126). The jury also found in

favor of PC on BSC’s breach of contract counterclaim.

      Plaintiff filed its first Motion for Attorneys’ Fees on August 20, 2019. (Docs.

Nos. 132–134). This Court denied that motion without prejudice. (Doc. No. 153). In




     Case 3:17-cv-00131-RJC-DCK Document 178 Filed 04/13/21 Page 1 of 8
the Order, this Court noted that Plaintiff had redacted the entire “services rendered”

section of the billing records, and that such a motion does not enable the Court to

assess the reasonableness of the time incurred by Plaintiff’s counsel for each such

entry. (Id. at 2–3). Plaintiff subsequently submitted a new Motion for Attorneys’

Fees, (Docs. Nos. 154–155), that Defendant opposes, (Doc. No. 162), followed by an

Amended Motion for Attorneys’ Fees. (Docs. Nos. 175–177).

       Plaintiff seeks an amended amount sought of $816,798.16. (Doc. No. 176 at 3).

This amount is supported by a set of billing records for attorneys’ fees prior to August

2019 (“Primary Billing Records”), which contains a combination of redacted and

numerous unredacted entries, for a total sought amount of $680,436. (Doc. No. 155

Ex. A). Plaintiff’s Amended Motion also contains a new billing sheet (“Amended

Billing Records”), this one including costs from August 2019 to the present, which

requests an additional $136,362.16. (Doc. No. 176; see also Doc. No. 177 Ex. A). The

Amended Billing Records do not contain any redactions. (Id.).

II.    DISCUSSION

       Pursuant to Fed. R. Civ. P. 54(d)(2) and Ariz. Rev. Stat. § 12-341.01, PC moves

for a total award of attorneys’ fees in the amount of $816,798.16. (Docs. No. 154, 175).

       Federal courts sitting in diversity apply state law to determine whether

attorneys’ fees are recoverable and, if so, in what amount. W. Insulation, LP v. Moore,

362 F. App'x 375, 379 (4th Cir. 2010) (“As this case is a diversity action based on state

contract law, the contract, including its provisions on attorneys' fees, is to be

interpreted using state law”). Ariz. Rev. Stat. § 12-341.01(A) authorizes a court to



                                           2

      Case 3:17-cv-00131-RJC-DCK Document 178 Filed 04/13/21 Page 2 of 8
award reasonable attorneys’ fees to the successful party in a contested contract

action. Am. Power Prods. v. CSK Auto, Inc., 396 P.3d 600, 601 (Ariz. 2017). Whether

to award attorneys’ fees under this provision is within the trial court’s discretion.

Scruggs v. State Farm Mut. Auto. Ins. Co., 62 P.3d 989, 995 (Ariz. Ct. App. 2003). If

the trial court determines that an award of attorneys’ fees is appropriate, it must

then determine the reasonableness of the fees requested.           An Arizona Court of

Appeals has held that “[t]he affidavit of counsel should indicate the type of legal

services provided, the date the service was provided, the attorney providing the

service . . . , and the time spent in providing the service.” Schweiger v. China Doll

Rest., 673 P.2d 927, 932 (Ariz. Ct. App. 1983). In essence, “the fee application must

contain sufficient detail so as to enable the court to assess the reasonableness of the

time incurred.” Orfaly v. Tucson Symphony Soc’y, 99 P.3d 1030, 1036 (Ariz. Ct. App.

2004).

   1. Plaintiff’s Motions for Attorneys’ Fees

         Plaintiff first submitted its Motion for Attorneys’ Fees to address fees incurred

through August 2019. To that end, PC submitted the affidavit of James B. Gatehouse,

counsel for PC. (Doc. No. 155). Attached to this affidavit are approximately 150 pages

of billing records. (Doc. No. 155-1). While many entries are not redacted, many

entries in this section of the billing records nonetheless remain redacted. Counsel

states in his affidavit that this material has been redacted to protect “specific work

product, financial information, other personal or proprietary information, and client

confidential information.” (Doc. No. 155 at ¶ 6). Plaintiff acknowledges that for any



                                             3

     Case 3:17-cv-00131-RJC-DCK Document 178 Filed 04/13/21 Page 3 of 8
such redacted portion that prevents consideration of the entry, the “Court might

discount that entry amount (or deduct it entirely).”        (Id.).   Plaintiff’s requests

$680,436 pursuant to these Primary Billing Records.

      Defendant replies that Plaintiff argued at trial, and this Court agreed, that

Arizona law does not cover the Agreement; as a result, Defendant argues that

Plaintiff should not now be allowed to rely on Arizona law. (Doc. No. 162 at 1–2).

Furthermore, Defendant argues that even if Arizona law does apply, the Arizona

Supreme Court has identified six factors to guide the exercise of discretion in

assessing attorneys’ fees under § 12–341.01(A) that Plaintiff does not cite. (Id. at 2,

citing Associated Indem. Corp. v. Warner, 694 P.2d 1181, 1184 (Ariz. 1985). These

factors are:

               1. The merits of the claim or defense presented by the unsuccessful
                  party.

               2. The litigation could have been avoided or settled and the successful
                  party's efforts were completely superfluous in achieving the result.

               3. Assessing fees against the unsuccessful party would cause an
                  extreme hardship.

               4. The successful party did not prevail with respect to all of the relief
                  sought.

               5. The novelty of the legal question presented and whether such claim
                  or defense had previously been adjudicated in this jurisdiction.

               6. Whether the award in any particular case would discourage other
                  parties with tenable claims or defenses from litigating or defending
                  legitimate contract issues for fear of incurring liability for
                  substantial amounts of attorney's fees.

Warner, 694 P.2d at 1184. Defendant argues that (1) its defenses had merit, (2)



                                            4

     Case 3:17-cv-00131-RJC-DCK Document 178 Filed 04/13/21 Page 4 of 8
Plaintiff never offered to settle for less than the amount demanded in the Complaint,

(3) the fees would cause extreme hardship for Defendant, (4) Plaintiff had a claim

dismissed during summary judgment and abandoned additional claims during the

litigation, (5) there were no novel legal issues during the trial because the Court had

previously ruled on what Defendant suggests was a novel legal issue, and (6) the

award would discourage other parties with tenable defenses from litigating. (Doc.

No. 162 at 3–5).      Defendant also argues that the fee amount requested is

unreasonable for any case activities in which it was not successful, and on the whole

Plaintiff’s total billed hours are unreasonable for the size and nature of this lawsuit.

(Id. at 6–8).

       Plaintiff replies that Arizona law does govern this contract, as the Court ruled

on March 30, 2018. (Doc. No. 163 at 1, citing Doc. No. 42, 5–6). Plaintiff argues that

the multi-factor test in Warner does not require the court to weigh each factor in each

case, and that the factors weigh towards assigning attorneys’ fees nonetheless. (Doc.

No. 163 at 2–3, citing Doc. No. 134 at 5–10).        Plaintiff further states that (1)

Defendant repeatedly brought up defenses that the Court had rejected, (2) Plaintiff

made a settlement offer below the amount Defendant essentially conceded was owed,

(3) Defendant is a sophisticated international company while Plaintiff is a single-

member limited liability company, (4) Plaintiff was successful on all of Defendant’s

claims and defenses and the jury awarded Plaintiff its full requested amount, (5) no

novel legal issues were raised, and (6) Defendant’s defenses were largely meritless

such that the Court would not deter legitimate defenses by awarding attorneys’ fees



                                           5

     Case 3:17-cv-00131-RJC-DCK Document 178 Filed 04/13/21 Page 5 of 8
here. (Doc. No. 132 at 5–10). Finally, Plaintiff replies that fees are not unreasonable,

as they are requested after a three-year business case which included discovery,

unsuccessful mediation, summary judgment motions, counterclaims, evidentiary

motions, stipulations and joint submittals, as well as civil jury trial with numerous

documentary exhibits. (Doc. No. 163 at 4).

      This Court has previously noted that “[w]hen faced with contractual claims,

‘North Carolina courts generally apply the law of the place where the contract was

made.’ Synovus Bank v. Coleman, 887 F. Supp. 2d 659, 668 (W.D.N.C. 2012).

Additionally, “where the contracting parties have agreed ‘that a given jurisdiction's

substantive law shall govern the interpretation of the contract, such a contractual

provision will be given effect.’” (Doc. No. 42 at 5, quoting Tanglewood Land Co. v.

Byrd, 261 S.E.2d 655, 656 (N.C. 1980)). The contract at issue here does contain such

a clause, which states that the contract “shall be governed by and construed in

accordance with the laws of Arizona state applicable to contracts executed and to be

wholly performed therein without giving effect to its conflicts of laws, principles or

rules.” (Doc. No. 1-1). Arizona law therefore applies to the contract, and as a result,

to the question of attorneys’ fees arising out of a dispute regarding that contract.

      At the outset, the Court notes that this was a well-litigated case. The Court

granted in part and denied in part the dispositive motions of both parties, (Doc. No.

97), and trial turned on a fact-intensive analysis for jury determination. Applying

Warner’s six-factor test, first, while the Defendant presented an ultimately

unsuccessful case,    its   defenses   were substantive     and   meritorious,   which



                                           6

     Case 3:17-cv-00131-RJC-DCK Document 178 Filed 04/13/21 Page 6 of 8
determination weighs against awarding attorneys’ fees. Second, the parties dispute

the reason for failed settlement negotiations, and neither offers evidence sufficient to

persuade this Court; this factor is neutral. Third, while Defendant argues that it has

already lost money on the contract in question and Plaintiff argues that Defendant is

a much larger organization that Plaintiff, neither party sufficiently addresses

whether Defendant would face extreme hardship if fees were awarded. Plaintiff asks

for a substantial amount which presumably would produce hardship, but this factor

remains neutral because neither party has shown whether extreme hardship would

result. Fourth, while the Plaintiff did prevail at trial and was awarded the amount

it sought, Plaintiff did not prevail on all claims that it brought in the case; the Court

dismissed Plaintiff’s counter-counterclaim for Indemnification on Summary

Judgment, (Doc. No. 97), denying Plaintiff’s claim seeking to require Defendant to

pay attorneys’ fees incurred in connection with defending against Defendant’s

Amended Counterclaims.        This factor weighs against awarding attorneys’ fees,

especially as the dismissed claim sought attorneys’ fees in the first place. (Doc. No.

80 at 8). Fifth, while this Court does not agree with Defendant that any strictly novel

legal issues were raised, this is not to suggest that the resolution was clear at the

outset either; expert witnesses were engaged by both sides during the litigation, and

the case involved a closely contested legal and factual dispute. The fact that no novel

legal issued were raised weighs in favor of awarding attorneys’ fees, but the

remainder of the contested issue description weighs against it. Finally, an award of

this size under these circumstances would indeed discourage other parties with



                                           7

     Case 3:17-cv-00131-RJC-DCK Document 178 Filed 04/13/21 Page 7 of 8
               tenable defenses from defending legitimate contract issues for fear of incurring

               liability; the Defendant presented a legitimate defense on a triable issue that was

               well-argued, and a significant attorneys’ fees award under such circumstances could

               deter parties from presenting similarly-legitimate defenses for fear of incurring

               liability for substantial amounts of attorneys’ fees if not successful.

                          The Warner factors on the whole tilt against awarding attorneys’ fees.

               Considering the totality of circumstances, and lacking reason to suspect bad faith,

               the course of this litigation does not comport with the type of fact pattern that would

               compel this Court in its discretion to award attorneys’ fees.

                           Plaintiff argued this case successfully at trial and prevailed, but has not

               demonstrated that the Court should require Defendant to cover Plaintiff’s legal costs

               in addition to the damages that were already awarded. The Court in its discretion,

               guided by the factors set out in Warner, will deny the motions.

               III.       CONCLUSION

                          IT IS THEREFORE ORDERED that

                   1. Plaintiff’s Motion for Attorneys’ Fees, (Doc. No. 154), is DENIED; and

                   2. Plaintiff’s Amended Motion for Attorneys’ Fees, (Doc. No. 175), is DENIED.

                          SO ORDERED.




Signed: April 13, 2021




                                                            8

                         Case 3:17-cv-00131-RJC-DCK Document 178 Filed 04/13/21 Page 8 of 8
